DETAILED ACTION

Claims 1-17 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karnati et al. (U.S. 2017/0193506 A1, hereinafter “Karnati”) in view of Janefalkar et al. (U.S. 10,152,718 B1, hereinafter “Janefalkar”).

 	As to claims 1, 3, 10 ,11, 12, Karnati discloses a communication terminal communicable with a plurality of explainer terminals,  each used by an explainer capable of explaining to a customer in a store via a communication network, the communication terminal comprising circuitry configured to
(para. [0062]; discloses “One or more communication units 272 of ISS 260 may communicate with external computing devices, such as computing device 110 of FIG. 1, by transmitting and/or receiving network signals on one or more networks,”) that preferentially responds to the connection request from the communication terminal provided in an unmanned store (para. [0058]; discloses the customer assistance system provides assistance to the customer using a remote human in stores with no experts or minimal experts at store); and 
 	 the circuitry is further configured to perform second transmission of the connection request information to a second explainer terminal, that preferentially responds to the connection request from the communication terminal provided in the unmanned store, when the circuitry receives, from the first explainer terminal, the response information indicating that connection is unavailable, or (2) when the circuitry receives, from the first explainer terminal, no response information indicating whether the connection is available within a certain time period after the first transmission of the connection request information (para. [0091]; discloses “ assistance module 266 may invoke in-person assistance dispatch module 268C if assistance module 266 determines that the user may not be receiving adequate information that he or she needs to complete a purchase of a product. Assistance module 266 may send a notification to a merchant system (e.g., MS 180) to dispatch in-person assistance to the physical location associated with the merchant in response to determining that the remote human assistance service is unable to provide the additional information that the user needs to complete the purchase. For example, the human in the call-center that is providing support through the virtual environment provided by module 268B may provide input to his or her device to send a message to assistance module 260 that indicates the user of computing device 110 needs a higher level of service. In some examples, by invoking in-person assistance dispatch module 268C, may cause module 268C to send MSS 180 (or some other merchant system) an indication or other notification that a user of the computing device requires in-person assistance and the physical location at which the user requires the in-person assistance. “ 
This citation shows that if one assistance terminal is not responding as it should be another one is selected to provide the response needed by the customer or user).  
 	However, Karnati does not disclose receive response information indicating a response of connection availability from the first explainer terminal from a set of preferred terminals.
 	In analogous art, Janefalkar discloses receive response information indicating a response of connection availability from the first explainer terminal from a set of preferred terminals (column 10, lines 15-25; discloses “The availability of customer service agents for callback is optionally dependent on subject matter of the customer service request. For example, a request for technical assistance may be scheduled only with customer service agents qualified to support such requests. The availability of customer service agents for callback may also be dependent on scheduled work breaks (of the agents), other scheduled callbacks, the number of agents expected to be available at that time, availability of agents who previously engaged with the user, language, and/or the like. “).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karnati by including availability status of customer service agents that would be best available to complete the request as taught by Janefalkar in order to quickly and efficiently find the agent that is most suited to satisfy the request.

 	As to claim 2, Karnati-Janefalkar discloses the communication terminal of claim 1, wherein the circuitry is further configured to communicate with  the first explainer terminal and the second explainer terminal, each of which is used by a corresponding explainer that has  a same skill relating to explanation (Janefalkar, column 22, lines 62-67, discloses “This assignment can include the creation (allocation) and destruction (deallocation) of Request Pipelines 610. Examples of the criteria that may be used to select Customer Service Agent 620B for assignment to Request Pipelines 610A or 610B include: load balancing, workday schedule (e.g., breaks and time on/off) of Customer Service Agent 620B, skills and/or expertise of Customer Service Agent 620B, classification of the Request Pipelines 610A or 610B, number of scheduled Consumer Service Requests 615 (scheduled callbacks) assigned to Customer Service Agent 620B, other Customer Service Agents 620 available, and/or the like.”).  

 claim 4, Karnati-Janefalkar  discloses the communication terminal of claim 3, wherein 3Docket No. 533230US Preliminary Amendmentthe circuitry is further configured to perform the first transmission of the connection request information simultaneously to the plurality of first explainer terminals (Karnati, para. [0062];discloses “One or more communication units 272 of ISS 260 may communicate with external computing devices, such as computing device 110 of FIG. 1, by transmitting and/or receiving network signals on one or more networks, such as network 130 of FIG. 1.”).  

 	As to claim 5, Karnati-Janefalkar discloses the communication terminal of claim 4, wherein the circuitry is further configured to perform the first transmission of the connection request information to a particular first explainer terminal, of the plurality of first explainer terminals, that is ready for a call, among the plurality of first explainer terminals (Janefalkar, column 10, lines 17-23; discloses “a request for technical assistance may be scheduled only with customer service agents qualified to support such requests. The availability of customer service agents for callback may also be dependent on scheduled work breaks (of the agents), other scheduled callbacks, the number of agents expected to be available at that time, availability of agents who previously engaged with the user, language, and/or the like. “).  

 	As to claim 6, Karnati-Janefalkar discloses the communication terminal of claim 3, wherein the circuitry is further configured to perform the second transmission of the connection request information simultaneously to the plurality of second explainer (Karnati, para. [0062];discloses “One or more communication units 272 of ISS 260 may communicate with external computing devices, such as computing device 110 of FIG. 1, by transmitting and/or receiving network signals on one or more networks, such as network 130 of FIG. 1.”).  .  

 	As to claim 7, Karnati-Janefalkar discloses the communication terminal of claim 6, wherein the circuitry is further configured to perform the second transmission of the connection request information to a particular second explainer terminal, of the plurality of second explainer terminals, that is ready for a call, among the plurality of second explainer terminals (Janefalkar, column 10, lines 17-23).  

 	As to claim 8, Karnati-Janefalkar discloses the communication system of claim  10, wherein each of a plurality of first explainers respectively using the plurality of first explainer terminals and each of a plurality of second explainers respectively using the plurality of second explainer terminals has a same skill relating to explanation  (Janefalkar, column 22, lines 62-67, discloses “This assignment can include the creation (allocation) and destruction (deallocation) of Request Pipelines 610. Examples of the criteria that may be used to select Customer Service Agent 620B for assignment to Request Pipelines 610A or 610B include: load balancing, workday schedule (e.g., breaks and time on/off) of Customer Service Agent 620B, skills and/or expertise of Customer Service Agent 620B, classification of the Request Pipelines 610A or 610B, number of scheduled Consumer Service Requests 615 (scheduled callbacks) assigned to Customer Service Agent 620B, other Customer Service Agents 620 available, and/or the like.”).    

 	As to claim 9, Karnati-Janefalkar discloses the communication terminal of claim 3, wherein 4Docket No. 533230US Preliminary Amendment the circuitry is further configured to receive designation of a particular explainer among a plurality of first explainers respectively using the plurality of first explainer terminals and a plurality of second explainers respectively using the plurality of second explainer terminals, and when the circuitry receives the designation of the particular explainer, the circuitry is further configured to perform the first transmission of the connection request information to a particular explainer terminal used by the designated particular explainer, and when the circuitry does not receive the designation of the particular explainer, the circuitry is further configured to perform the first transmission of the connection request information to the plurality of first explainer terminals (Janefalkar, column 24, lines 48-67; discloses “Pipeline Logic 360 typically further includes Scheduling Logic 265. As noted elsewhere herein, Scheduling Logic 265 is configured for scheduling a call-back. This scheduling may be automatic and be based on predicted availability of one or more Customer Service Agents 620A. The operation of Scheduling Logic 265 is illustrated by FIG. 7. FIG. 7 illustrates a Customer Schedule 710 and an Agent Schedule 720. Hash marks are meant to indicate unavailable times. Customer Schedule 710 may be derived from, for example, an outlook or Google calendar of the customer making the Customer Service Request 615. The Customer Schedule 710 may be derived from data retrieved from the source of the request. Agent Schedule 720 is derived from the schedules of one or more Customer Service Agents 620. Unavailable times are those for which no qualified Customer Service Agents 620. The Unavailable times may be based on estimates made using Estimation Logic 540, work schedules, previously scheduled call-backs, and/or the like. Scheduling Logic 265 is configured to automatically identify one or more Common Available Times 730 that are available on both Customer Schedule 710 and Agent Schedule 720”).  

 	As to claims 13 and 15, Karnati-Janefalkar discloses the communication system of claim 10, wherein each of the plurality of second explainer terminals is in a manned store (Karnati, para. [0104]; discloses “human who is in a remote call center or back room of the merchant's location from which the user can chat to obtain the product information he or she needs to complete a purchase.”).  

 	As to claims 14, 16 and 17, Karnati-Janefalkar discloses the communication terminal of claim 1, wherein the circuitry is further configured to transmit a skill name with the connection request information (column 22, lines 58-67, discloses “ Agent Assignment Logic 510 is configured to dynamically assign Customer Service Agents 620 to Request Pipelines 610 in response to profiles of the Customer Service Agents 620 and the real-time status of Request Pipelines 610. This assignment can include the creation (allocation) and destruction (deallocation) of Request Pipelines 610. Examples of the criteria that may be used to select Customer Service Agent 620B for assignment to Request Pipelines 610A or 610B include: load balancing, workday schedule (e.g., breaks and time on/off) of Customer Service Agent 620B, skills and/or expertise of Customer Service Agent 620B, classification of the Request Pipelines 610A or 610B, number of scheduled Consumer Service Requests 615 (scheduled callbacks) assigned to Customer Service Agent 620B, other Customer Service Agents 620 available, and/or the like. “).  

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Sinclair (U.S. 2014/0019231 A1) discloses  consumer interface device ("CID") implemented in a retail store provides an interactive in-store shopping experience. In particular, the CID may be used to track in-store sales. The CID may be mounted on a shelf in a retail store and may include a microprocessor, a touchscreen, a digital storage medium, and a networking device. The CID may track the success of particular in-store advertisements or product content with regard to particular consumers or types of consumers; provide in-store navigation to products; enable purchases via a network; and target an individual consumer or group of consumers with product content specifically directed to the respective consumers or groups of consumers.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456